Citation Nr: 0111673	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-12 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Alzheimer's 
disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for manic 
depressive psychosis, currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from June 1938 to November 
1958 and was confined as a Prisoner of War (POW) of the 
German government.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence relates the veteran's 
Alzheimer's disease to his period of active service.

3.  The veteran has not been diagnosed with PTSD.

4.  There are no current identifiable symptoms of manic 
depressive psychosis.


CONCLUSIONS OF LAW

1.  Alzheimer's disease was incurred in or aggravated by 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).  

2.  PTSD was not incurred in or aggravated by active service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

3.  The criteria for an evaluation in excess of 50 percent 
for manic depressive psychosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a veteran in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are both private and VA medical 
records in the file.  The veteran was afforded a VA 
examination in December 1998 and the Board also obtained the 
review and opinion of a medical expert.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2000).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

A. Alzheimer's disease

In relation to the present appeal, the veteran's service 
medical records show that he was hospitalized in June and 
July 1958 and that his diagnoses included Alzheimer's disease 
and organic brain syndrome.  A VA examination performed in 
December 1998 found that the veteran was suffering from a 
fairly end stage Alzheimer's dementia.  The veteran was a 
poor historian and the veteran's spouse provided the relevant 
history.  The mental status examination found that the 
veteran was not oriented, and that he exhibited a flattened 
affect and slow and soft speech.  Thought processes and 
memory were significantly impaired and poor in all areas.  
Concentration was also impaired.  The veteran was diagnosed 
with senile dementia of the Alzheimer's type, bipolar II 
disorder by history, and Alzheimer's disease.  He was 
assigned a Global Assessment of Functioning (GAF) score of 25 
and his social and occupational impairment was total.

In September 1998, the veteran was admitted to a private 
hospital because of increasing agitation and confusion due to 
a diagnosis of dementia.  The veteran had a history of 
Alzheimer's disease for two years.  During a VA 
hospitalization from October to November 1999, the veteran 
was diagnosed with dementia, Alzheimer's type, and vitamin 
B12 deficiency.  He was admitted for evaluation of his 
dementia.  The physician stated that it was possible that the 
veteran's dementia was related to inadequate nutrition as a 
POW.

Due to the in-service diagnosis of Alzheimer's disease and 
the current diagnosis of Alzheimer's disease, the Board 
requested the review and opinion of a medical expert.  In 
December 2000, the Chief of Staff, VA Medical Center in 
Louisville, Kentucky, submitted an opinion concerning the 
veteran's claim of entitlement to service connection for 
Alzheimer's disease.  The Board finds this opinion to be 
exceptionally thorough and well-reasoned.

First, the medical expert reviewed the service medical 
records and noted that the veteran was diagnosed with 
"psychasthenia reaction, severe" by a neuropsychiatrist 
shortly after World War II and his confinement as a POW.  
Then, in June 1958 the veteran was hospitalized and diagnosed 
with Alzheimer's disease and organic brain syndrome by 
several physicians, including a psychiatrist and 
neurologists.  The following month, at a consultation at 
Walter Reed Army Hospital, the medical impressions included 
typical Alzheimer's disease, no neurological disease, and 
manic-depressive reaction.  

The medical expert next discussed the private September 1998 
examination that found that the veteran suffered from 
dementia and the December 1998 VA examination that diagnosed 
the veteran with senile dementia of the Alzheimer's type and 
bipolar II disorder by history.  The medical expert also 
considered the VA hospitalization in October and November 
1999 for Alzheimer's treatment and the discharge note that 
possibly related the veteran's dementia to inadequate 
nutrition as a POW.

The medical expert stated that nutritional deficiencies of 
vitamin B12 and thiamin could bring about a dementing 
illness, and that the medical literature was divided on 
whether malnutrition as a POW led to neurological 
deficiencies or dementia later in life.  The expert observed 
that, in this case, the veteran was diagnosed with 
Alzheimer's disease during active service.  At that time, it 
was a current diagnosis and it would be unwise to revise it 
later.  Moreover, the veteran's bipolar disorder may have 
coexisted with the dementia.  In addition, the diagnosis of 
Alzheimer's disease was made by several clinicians from 
different disciplines.  In fact, one of the psychiatrists 
later became internationally known and served as the Chairman 
of the Department of Psychiatry at the University of 
California at Los Angeles and as an expert witness in 
national trials.  Therefore, the expert found it more likely 
than not, due to the confinement as a POW and the in-service 
diagnosis, that the veteran's current Alzheimer's disease was 
due to his period of active service.

In summary, based upon the opinion of the medical expert and 
the medical evidence as a whole, the Board concludes that the 
evidence supports a grant of service connection for 
Alzheimer's disease.  The record establishes that the veteran 
was diagnosed with Alzheimer's disease in service and that he 
presently suffers from Alzheimer's disease.  Competent 
medical evidence relates the in-service diagnosis to the 
present disability, suggesting that the veteran suffered from 
a chronic condition since his period of active service.  The 
record contains no medical evidence in contradiction to the 
finding of the medical expert.  Accordingly, the benefit 
sought on appeal is granted.


B. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2000).

At the present time, the record contains no diagnosis or 
treatment of PTSD.  As aforementioned, the veteran was 
diagnosed with senile dementia of the Alzheimer's type, 
bipolar II disorder by history, and Alzheimer's disease 
during the December 1998 VA examination.  At that time, the 
examiner observed that the veteran was so significantly 
demented that there was no way to get a reliable estimate of 
current psychiatric symptomatology.  While the veteran may 
have suffered a stressor as a POW, he did not appear to be 
suffering from any current symptoms of PTSD and, even if he 
were, the dementia was so far advanced that it would be 
difficult to tell.  

Based upon the above findings, the Board must find that a 
preponderance of the evidence is against a grant of service 
connection for PTSD.  The Board concedes that the veteran 
most likely suffered a stressor as a POW.  Unfortunately, in 
the absence of a current diagnosis or identifiable 
symptomatology, a claim for service connection cannot be 
granted.  The VA examiner found that the veteran was 
completely impaired due to his Alzheimer's disease and, 
perhaps due to the Alzheimer's disease, he could discern no 
symptomatology attributable to PTSD.  The Board recognizes 
that the veteran's spouse believes that he suffered from 
PTSD; however, lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, the benefit sought on appeal must be 
denied.

II. Increased Rating

The veteran believes that his manic depressive psychosis is 
more disabling than currently evaluated.  As to the veteran's 
claim for a higher rating, the Board finds, as explained 
above, that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, the VA 
has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The 
record shows that the RO originally granted service 
connection for manic depressive psychosis in a February 1959 
rating decision and assigned a 50 percent evaluation 
effective from November 1958.  Subsequent rating decisions 
have confirmed and continued this evaluation.

In relation to the present appeal, the record contains no 
treatment records pertaining to the veteran's psychiatric 
disability.  During the December 1998 VA examination, the 
veteran's wife reported that he received no psychiatric 
treatment following his discharge from active service.  The 
examiner found that, while there was history that the veteran 
suffered from some type of psychiatric condition in the past, 
possibly a bipolar disorder, he now was so significantly 
demented that there was no way to acquire a reliable estimate 
of current symptomatology.

The veteran's manic depressive psychosis has been assigned a 
50 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2000).  Under the general 
rating formula for mental disorders, a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity, 
and difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent evaluation is 
warranted when psychiatric symptomatology causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, and an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or persistent danger 
of hurting self or others.  38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2000).

In summary, the Board must find that the criteria for an 
increased rating have not been met.  While the veteran does 
suffer from total occupational and social impairment, this 
impairment has been attributed to his diagnosis of 
Alzheimer's disease.  Apparently, the debilitating effects of 
the Alzheimer's disease have superseded those of any other 
psychiatric disability, and the examiner could not identify 
any current symptomatology related to the manic depressive 
psychosis.  As no relevant symptomatology has been found, it 
is impossible for the Board to find that the criteria for the 
next higher evaluation have been met.  Therefore, the appeal 
is denied.


ORDER

Service connection for Alzheimer's disease is granted.

Service connection for PTSD is denied.

An evaluation in excess of 50 percent for manic depressive 
psychosis is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

